Van Dusen, P. J.,
The auditing judge refused the request of a trustee for compensation at her death during the life of a trust. The trustee had been executrix and had received five percent commission on an estate of about $60,000, of which half entered into this trust. The trustee served about six years, and the account is stated by her executor. The latter claims two percent commission on the trust fund for her services during that time, referring to the Act of April 10, 1945, P. L. 189, which repealed the statutes forbidding additional commissions to a trustee who had received commissions as executor. There were no extraordinary services. The auditing judge refused any compensation.
We agree with the auditing judge that this act does not entitle trustees, who have received commissions as executors, to additional compensation for serving as trustees, as a matter of right. The allowance of compensation to trustees is a matter for the discretion of the auditing judge, and his conclusion will not be disturbed except for very obvious error, which does not exist in this case.
We express no opinion as to the constitutionality of the Act of 1945 as applied to trusts coming into existence before its passage.
The exceptions are dismissed and the adjudication is confirmed absolutely..